DETAILED ACTION
This is a non-final Office action in response to the remarks filed 10/21/2020 and the RCE filed 11/10/2020.

Status of Claims
Claims 1 and 3-6 are pending;
Claims 1, 3, and 6 are currently amended; claims 2 and 7-20 have been cancelled; claims 4 and 5 were previously presented;
Claims 1 and 3-6 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The applicant's submission filed 10/21/2020 has been entered.

Response to Arguments
The applicant's arguments with respect to Lemire (US 6,659,418) and Moritz  (US 4,769,985) have been fully considered.  In particular, the applicant argues that neither Lemire nor Moritz teaches the mounting system as specified in claim 1 (remarks, pages 12-17).  Nonetheless, the Examiner submits that Lemire, as modified by Moritz, teaches the mounting system as specified in claim 1.  The applicant is hereby directed to the detailed discussions on the modification of Lemire by Moritz set forth below in the current Office action.

Drawings
The replacement drawings filed 04/06/2020 are objected to as failing to comply with 37 CFR 1.84(p)(4) because the reference characters "84" (Figure 10) and "85" (Figure 8) have both been used to designate the lip.  As best understood, the substitute specification filed 10/21/2020 designates the lip with the reference number "85" (see paragraph 0047, line 1) and designates the screw receiving passage with the reference number "84" (see paragraph 0030, line 1).  Therefore, to obviate the instant objection, the applicant is advised to change the reference number "84" in Figure 10 to --85--.  Appropriate correction is required. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure 

Specification
The substitute specification (clean version) filed 10/21/2020 is objected to because of the following informalities:
Paragraph 0021, line 2, "projecting end 36" appears to be --projecting end 35--.  See the annotated Figure 2 (filed 04/06/2020) below.

    PNG
    media_image1.png
    482
    597
    media_image1.png
    Greyscale
[AltContent: textbox (36 – Cover Plate)]

    PNG
    media_image2.png
    365
    402
    media_image2.png
    Greyscale
[AltContent: connector]



[AltContent: textbox (35 – Projecting End)]
[AltContent: connector]


Paragraph 0022, line 1, "35" appears to be --36--.
Paragraph 0025, line 2, "extend" appears to be --extent--.
Paragraph 0029, line 3, "35" appears to be --36--.
Paragraph 0033, line 1, "35" appears to be --36--.
Paragraph 0035, line 2, "24" appears to be --22--.
Paragraph 0036, line 4, "24" appears to be --22--.
Paragraph 0037, line 1, "24" appears to be --22--.
Paragraph 0040, line 2, "10A" appears to be --10B--.
Paragraph 0044, line 2, "35" appears to be --36--.
Paragraph 0045, line 4, "(40, 100)" appears to be --(40A, 40B, 40C, 100)--.
Paragraph 0054, line 1, "24" appears to be --22--.
Appropriate correction is required.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:
Claim 1, line 9, "body" appears to be --a body--.
Claim 1, lines 9-11, based on the remarks (page 9), the applicant is advised to amend the limitations to --a body having a first end, a second end, a first side, a second side, and a longitudinal extent between the first end and the second end, the first and second sides extending between the first end and the second end--.  Currently, the 
Claim 1, line 19, "is" appears to be --being--.
Claim 1, line 36, the verb "guide" should be amended, since the noun "the inner surface" in line 24 is singular.
Claim 1, line 36, the limitations "guide the movement of the clamp head" positively claim the actual movement of the clamp head.  Therefore, the applicant is advised to change the instant limitations to --is adapted to guide the movement of the clamp head-- or the like.
Claim 6, line 2, "and the second" appears to be --and second--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, it is recited in lines 34-39, "wherein the inner surface of each of the first and second sides of the body guide the movement of the clamp head into closure of the slot, while preventing the clamp head from rotating with the threaded elongate member and while preventing the clamp head from pulling away from the mountable component."  There is no support in the original disclosure of the present application for the instant limitations in lines 34-39 as a whole.  In particular, the inner surface (76) of each of the first and second sides (62A, 62B) of the body (50) is not disclosed to perform all the recited functions, especially "preventing the clamp head from pulling away from the mountable component" (lines 38 and 39).  As shown in Figure 4, the inner surfaces (76) of the first and second sides (62A, 62B) simply do not have any configuration to perform all the recited functions.  Instead, it appears that "respective ridge formations (not shown) on an inner surface 76 of each parallel side (62A, 62B)" are configured to perform all the recited functions (specification filed 06/08/2018, paragraph 0026, lines 1-7).  As best understood, the ridge formations are simply formed on the inner surfaces (76) and therefore are not structural components of the inner surfaces (76).  As such, the limitations "wherein the inner surface of each of 
Claims 3-6 are rejected as being dependent from claim 1.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is recited in lines 13-17, "the body having a presenting side and an underside with a slot formed on the underside and that runs in the longitudinal extent of the body and extends laterally to the inner surface of the first and second sides."  Firstly, the limitation "that" in line 15 is indefinite because it is not clear , the slot running  extending  each of the first and second sides--.  Appropriate correction is required.
Regarding claim 1, there is insufficient antecedent basis for the limitation "the longitudinal direction" (lines 20 and 21) in the claim.  Appropriate correction is required.
Regarding claim 3, it is recited in lines 2-5, "the mounting system further comprising an accessory support to which the wall mounted accessory is attached, engageable with the mountable component."  It is not clear as which structure (i.e., the "accessory support" or the "wall mounted accessory") is engageable with the "mountable component."  For the purpose of examination, the Examiner considers the instant limitations in lines 2-5 to be --the mounting system further comprising an accessory support, wherein the wall mounted accessory is attached to the accessory support--.  Appropriate correction is required.
Claims 4-6 are rejected as being dependent from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Lemire (US 6,659,418 B2) in view of Moritz (US 4,769,985).
Regarding claim 1, Lemire discloses a mounting system (50, fig 4-A) for a wall mounted accessory (col 1, line 38, the picture), the mounting system comprising: a mounting plate (58B, fig 4-A) which is attachable to a wall (54, fig 4-B), and a mountable component (51, 55, 56, 57, fig 4-A) which includes a clamping means (51, 55, 56, 57, fig 4-A) having a clamp head (57, fig 4-A) with a first clamp surface (57a, fig 4-B, see annotation, the lower inclined clamp surface of the clamp head 57), a threaded elongate member (55, fig 4-A) engaged with the clamp head, and a body (51, fig 4-A; note that the reference numbers 51 and 52 in Figure 4-B should be switched based on Figure 4-A and the specification) having a longitudinal extent between a first end (510, fig 4-A, see annotation, the upper end of the frame support 51) and a second end (512, fig 4-A, see 

[AltContent: arrow][AltContent: textbox (510 – First End)]

    PNG
    media_image3.png
    855
    419
    media_image3.png
    Greyscale


[AltContent: connector][AltContent: textbox (516a – Inner Surface)]
[AltContent: arrow][AltContent: textbox (514 – First Side)][AltContent: textbox (516 – Second Side)]
[AltContent: connector][AltContent: textbox (57a – First Lateral Side)][AltContent: connector][AltContent: arrow][AltContent: textbox (516b – Outer Surface)]
[AltContent: textbox (514a – Inner Surface)]
[AltContent: textbox (514b – Outer Surface)][AltContent: connector][AltContent: textbox (57b – Second Lateral Side)][AltContent: connector]
[AltContent: connector]
[AltContent: arrow][AltContent: textbox (522 – Slot)]
[AltContent: arrow]
[AltContent: textbox (520 – Underside)]
[AltContent: arrow]

[AltContent: textbox (512 – Second End)]



[AltContent: textbox (The reference numbers 51 and 52 should be switched based on Figure 4-A and the specification.)]
    PNG
    media_image4.png
    871
    342
    media_image4.png
    Greyscale

[AltContent: connector][AltContent: connector]
[AltContent: textbox (520 – Underside)][AltContent: connector][AltContent: textbox (518 – Presenting Side)]
[AltContent: connector]
[AltContent: arrow][AltContent: textbox (522– Slot)]

[AltContent: rect]


[AltContent: arrow]




[AltContent: textbox (581 – First Bevelled Surface)][AltContent: connector]
    PNG
    media_image5.png
    642
    431
    media_image5.png
    Greyscale

[AltContent: connector][AltContent: textbox (57a – First Clamp Surface)]


[AltContent: textbox (522a – Second Clamp Surface)][AltContent: connector]
[AltContent: textbox (582 – Second Bevelled Surface)][AltContent: connector]

[AltContent: connector][AltContent: textbox (51a – Second Clamp Surface)][AltContent: connector]
to thereby close the slot, when the mounting plate is received in the slot, to clamp the mounting plate between the first and second clamp surfaces in attachment of the mountable component to the mounting plate, and wherein the inner surface of each of the first and second sides guide[s] the movement of the clamp head into closure of the slot, while preventing the clamp head from rotating with the threaded elongate member and while preventing the clamp head from pulling away from the mountable component.
Moritz teaches a mounting system (1, 2, fig 4) comprising: a body (1, fig 4) having a first side (3, fig 4) and a second side (4, fig 4), the first side having an inner surface (3a, fig 4, see annotation, the inner surface of the first side 3) with a first ridge formation (9, fig 4) formed thereon, the second side having an inner surface (4a, fig 4, see annotation, the inner surface of the second side 4) with a second ridge formation (10, fig 4) formed thereon, the body defining a slot (1a, fig 4, see annotation, the empty slot of the body 1 bounded leftward by the inner surface 3a of the first side 3, rightward by the inner surface 4a of the second side 4, downward by the clamp base 5, and inward, i.e., into the page in Figure 4, by the first and second ridge formations 9, 10); and an insert (2, fig 4) having a first groove (13, fig 4) and a second groove (14, fig 4), the first and second grooves being engageable with the first and second ridge formations (see Figures 1 and 4, see col 4, lines 1-7), such that the insert is adapted to move within the slot towards a clamp base (5, fig 4) to thereby close the slot (see 

    PNG
    media_image6.png
    323
    459
    media_image6.png
    Greyscale


[AltContent: connector][AltContent: textbox (1a – Slot )]

[AltContent: textbox (4a – Inner Surface)][AltContent: connector][AltContent: textbox (3a – Inner Surface)][AltContent: connector]


Lemire and Moritz are analogous art because they are at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the clamping means (Lemire: 51, 55, 56, 57, fig 4-A) with a first ridge formation (Moritz: 9, fig 4) on the inner surface (Lemire: 514a, fig 4-A, see annotation) of the first side (Lemire: 514, fig 4-A, see annotation) and a second ridge formation (Moritz: 10, fig 4) on the inner surface (Lemire: 516a, fig 4-A, see annotation) of the second side (Lemire: 516, fig 4-A, see annotation) and form the clamp head (Lemire: 57, fig 4-A) with a first groove (Moritz: 13, fig 4) on a first lateral side (Lemire: 57a, fig 4-A, see annotation) thereof and a second groove (Moritz: 14, fig 4) on a second lateral side (Moritz: 57b, fig 4-A, see annotation) thereof to engage the first and second ridge formations (Moritz: see Figures 1 and 4, see col 4, lines 1-7) as taught by Moritz.  The motivation would have been to properly 
Accordingly, Lemire, as modified by Moritz with respect to claim 1, teaches a mounting system (Lemire: 50, fig 4-A) for a wall mounted accessory (Lemire: col 1, line 38, the picture), the mounting system comprising: a mounting plate (Lemire: 58B, fig 4-A) which is attachable to a wall (Lemire: 54, fig 4-B), and a mountable component (Lemire: 51, 55, 56, 57, fig 4-A, as modified by, Moritz: 9, 10, 13, 14, fig 4) which includes a clamping means (Lemire: 51, 55, 56, 57, fig 4-A, as modified by, Moritz: 9, 10, 13, 14, fig 4) having a clamp head (Lemire: 57, fig 4-A, as modified by, Moritz: 13, 14, fig 4) with a first clamp surface (Lemire: 57a, fig 4-B, see annotation, the lower inclined clamp surface of the clamp head 57), a threaded elongate member (Lemire: 55, fig 4-A) engaged with the clamp head, and a body (Lemire: 51, fig 4-A, as modified by, Moritz: 9, 10, fig 4; note that the reference numbers 51 and 52 in Figure 4-B of Lemire should be switched based on Figure 4-A of Lemire and the specification of Lemire) having a longitudinal extent between a first end (Lemire: 510, fig 4-A, see annotation, the upper end of the frame support 51) and a second end (Lemire: 512, fig 4-A, see annotation, the lower end of the frame support 51), a first side (Lemire: 514, fig 4-A, see annotation, the left side of the frame support 51) and a second side (Lemire: 516, fig 4-A, see annotation, the right side of the frame support 51) that extend between the first end and the second end (Lemire: see Figure 4-A), the second side being parallel to the first side (Lemire: see Figure 4-A), the first and second sides each having an inner 
Regarding claim 3, the mounting system according to claim 1 in combination with the wall mounted accessory (Lemire: col 1, line 38, the picture), the mounting system further comprising an accessory support (Lemire: 52, fig 4-A, col 4, line 1, the picture frame 52) to which the wall mounted accessory is attached, engageable with the mountable component (Lemire: see Figures 4-A and 4-B).
Regarding claim 4, wherein the mounting plate is bevelled at least partly along diametrically opposed edges of the mounting plate to provide a first bevelled surface (Lemire: 581, fig 4-B, see annotation, the upper bevelled surface of the mounting plate 58B) and a second bevelled surface (Lemire: 582, fig 4-B, see annotation, the lower bevelled surface of the mounting plate 58B).
Regarding claim 5, wherein each bevelled surface faces the wall, when the mounting plate is attached to the wall, and slopes inwardly towards the wall (Lemire: see Figure 4-B).
Regarding claim 6, wherein each of the first and the second clamp surfaces is shaped complementary to a respective one of the first and second bevelled surfaces to ride over the respective one of the first and second bevelled surfaces when the clamping means is actuated to draw the mountable component towards the wall (Lemire: see Figure 4-B).

Interview
The applicant may contact the Examiner to schedule an interview if the applicant wishes to discuss the current Office action, any proposed amendment, and/or any subject matter of the present application, prior to submission of a formal amendment in reply to the current Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828.  The examiner can normally be reached on weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631